Citation Nr: 0532488	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for lumbosacral strain with degenerative joint 
disease.  

2.  Entitlement to a disability rating greater than 30 
percent for chronic sinusitis with mucosal thickening.

3.  Entitlement to a disability rating greater than 10 
percent for residuals of fracture, third and fourth digit, 
right foot, with calluses.

4.  Entitlement to a disability rating greater than 20 
percent for degenerative changes, right femoral head.
 
5.  Entitlement to a disability rating greater than 20 
percent for degenerative changes, left femoral head. 

6.  Entitlement to a disability rating greater than 10 
percent for degenerative joint disease with hallux valgus, 
right foot.  

7.  Entitlement to a disability rating greater than 10 
percent for degenerative joint disease with hallux valgus, 
left foot.  

8.  Entitlement to a disability rating greater than 30 
percent for total abdominal hysterectomy.

9.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from October 1978 to May 1986 
and again from February 1991 to July 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In July 2000, the veteran requested 
an RO hearing.  She withdrew the hearing request in November 
2000.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating her argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2005).

By rating decision dated in June 2003, the RO granted service 
connection for left lower extremity radiculopathy and right 
lower extremity radiculopathy and assigned a 10 percent 
disability rating for each.  The veteran did not submit a 
timely NOD with regard to the assigned rating for these 
disabilities and there is no indication that the veteran is 
dissatisfied with the assigned ratings.  Thus, these issues 
are not before the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran's back disorder is currently manifested by 
subjective complaints of low back pain and objective findings 
of moderate limitation of motion and mild degenerative 
changes.

3.  The veteran's chronic sinusitis with mucosal thickening 
is currently manifested by a moist nasal area with dry 
crustations on the left naris and some erythema of 
turbinates, tenderness to palpation of the frontal sinuses 
and left maxillary area.  The sinuses are well aerated and 
free of active inflammatory process or tumor.  There is no 
evidence of radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

4.  The veteran's residuals of fracture, third and fourth 
digits, right foot with calluses is currently manifested by 
subjective complaints of pain and objective findings of 
minimal tenderness of the third and fourth digits, normal 
range of motion of the digits, and no callosities or 
breakdown.

5.  The veteran's degenerative changes of the right femoral 
head is currently manifested by subjective complaints of pain 
and objective findings of moderate limitation of motion.

6.  The veteran's degenerative changes of the left femoral 
head is currently manifested by subjective complaints of pain 
and objective findings of moderate limitation of motion.

7.  The veteran's degenerative joint disease with hallux 
valgus of the right foot is currently manifested by 
subjective complaints of pain and objective findings of 
tenderness, edema, and swelling around the ankles; tenderness 
on the projection of the hallux valgus medially; and normal 
range of motion of the joints.

8.  The veteran's degenerative joint disease with hallux 
valgus of the left foot is currently manifested by subjective 
complaints of pain and objective findings of tenderness, 
edema, and swelling around the ankles; tenderness on the 
projection of the hallux valgus medially; and normal range of 
motion of the joints.

9.  The veteran's hysterectomy is manifested by symptoms in 
an unexceptional disability picture that are consistent with 
the removal of the uterus.

10.  The veteran is service connected for total abdominal 
hysterectomy, evaluated as 30 percent disabling; chronic 
sinusitis with mucosal thickening, evaluated as 30 percent 
disabling; lumbosacral strain with degenerative joint 
disease, evaluated as 20 percent disabling; degenerative 
changes of the right femoral head, evaluated as 20 percent 
disabling; degenerative changes of the left femoral head, 
evaluated as 20 percent disabling; residuals of fracture of 
the third and fourth digits of the right foot with calluses, 
evaluated as 10 percent disabling; degenerative joint disease 
with hallux valgus of the right foot, evaluated as 10 percent 
disabling; degenerative joint disease with hallux valgus of 
the left foot, evaluated as 10 percent disabling; left lower 
extremity radiculopathy associated with lumbosacral strain 
with degenerative joint disease, evaluated as 10 percent 
disabling; and, right lower extremity radiculopathy 
associated with lumbosacral strain with degenerative joint 
disease, evaluated as 10 percent disabling.  A combined 
disability evaluation of 90 percent is in effect.  These 
evaluations meet the schedular requirements for assignment of 
a total disability rating based on individual 
unemployability.

5.  The veteran's service connected disabilities, in 
combination, have been shown to be of such severity as to 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for lumbosacral strain with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5015-5295 (2002); 38 C.F.R. § 4.71a 
Diagnostic Code 5293-5292 (effective September 26, 2003).

2. The criteria for a disability rating greater than 30 
percent for chronic sinusitis with mucosal thickening are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.97, Diagnostic Code 6510 
(2005).

3.  The criteria for a disability rating greater than 10 
percent for residuals of fracture, third and fourth digits, 
right foot with calluses have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5279 (2005).

4.  The criteria for a disability rating greater than 20 
percent for degenerative changes, right femoral head have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5255 
(2005).

5.  The criteria for a disability rating greater than 20 
percent for degenerative changes, left femoral head, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5255 
(2005).

6. The criteria for a disability rating greater than 10 
percent rating for degenerative joint disease with hallux 
valgus, right foot, have not been met. 38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5280 (2005).

7. The criteria for a disability rating greater than 10 
percent rating for degenerative joint disease with hallux 
valgus, left foot, have not been met. 38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5280 (2005).

8. The criteria for an evaluation in excess of 30 percent for 
total abdominal hysterectomy have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.116, Diagnostic Code 7618 (2005).

9.  The criteria for assignment of a total disability rating 
based on individual unemployability have been met. 38 C.F.R. 
§§ 3.340 and 4.16(a) and (b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A.  § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).


1.	Lumbosacral Strain with Degenerative Joint Disease

The veteran's lumbosacral strain is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5293-5292 (2005), as 20 
percent disabling.  During the pendency of this appeal, the 
rating schedule was revised with respect to the veteran's 
service-connected low back disability.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003).  That change became effective 
September 26, 2003.  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Accordingly, the Board is generally 
required to review both the pre- and post-September 26, 2003, 
rating criteria to determine the proper evaluation for the 
veteran's disability due to intervertebral disc disease.  If 
it is determined that the new criteria is more favorable, the 
new criteria may not be applied for the period prior to the 
revision. See VAOPGCPREC 3-2000 (April 10, 2000).  As limited 
by 38 U.S.C.A. § 5110(g) (West 2002), the effective date of 
any increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.

Prior to September 26, 2003, disability evaluations were 
assigned as follows: 10 percent for lumbosacral strain with 
pain on motion; 20 percent for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; and 40 percent 
disabling for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
The Rating Schedule provided a compensable rating for 
limitation of motion of the lumbar spine when that limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a DC 5292 (2002).

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. 
§ 4.71a, DC 5237 (effective September 26, 2003).  The normal 
ranges of motion of the thoracolumbar spine for VA purposes 
are 0 to 90 degrees in flexion, 0 to 30 degrees in extension, 
0 to 30 degrees in left and right lateral flexion, and 0 to 
30 degrees in left and right rotation.  38 C.F.R. § 4.71a, 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine 
(2005).

Evidence relevant to the current level of severity of the 
veteran's low back disorder includes the report of a VA 
examination conducted in March 2005.  At that 
time, the veteran complained of low, dull back pain, 
exacerbated by prolonged standing.  On physical examination, 
it was reported that the veteran could complete 50 degrees of 
forward flexion, 30 degrees of backward extension, 30 degrees 
of lateral flexion bilaterally, and 30 degrees of rotation 
bilaterally.  The most painful range of motion was forward 
flexion.  There were no fixed deformities.  X-ray examination 
revealed no acute fracture or dislocations of the lumbar 
spine.  The lumbar vertebral bodies and disc spaces were 
normal in size, shape, configuration, and alignment.  A 
minimal amount of calcified atrtherosclerotic vascular plaque 
was seen in the abdominal aorta.

The veteran was also afforded a VA fee-based examination in 
January 2004.  At that time, the veteran could complete 70 
degrees of forward flexion, 10 degrees of backward extension, 
and 15 degrees of lateral flexion bilaterally.  Straight leg 
test was negative.  There were no detectable muscle spasms in 
the lower spine and her motor and sensory examination of the 
lower extremity was intact.  There was no numbness in the 
feet during the examination but the veteran reported that 
when she does have numbness of the feet it is along the 
medial aspect underneath the arch of the foot area.  Atrophy 
of the muscles from one side to the other side appears normal 
and strength appeared to be normal.  

X-ray examination revealed some degenerative changes in the 
facet joints at L5-S1 and some at L4-5, bilaterally.  The 
foramina were patent with no evidence of any encroachment of 
the neural foramina.  

Also of record are VA medical records dated from July 1999 
through March 2005 and private treatment records dated from 
December 1995 to August 2002.  These records show complaints 
of a treatment for low back pain.      

Given the evidence of record, the Board finds that a rating 
higher than 20 percent for the veteran's low back disorder is 
not warranted under either the old or the new criteria.  The 
veteran's range of motion does not meet the criteria for a 40 
percent rating under DC 5237 as the veteran's forward flexion 
is more than 30 degrees.  Similarly, the veteran does not 
meet the criteria for a 40 percent rating under the pre-
September 26, 2003 criteria as there is no indication of 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldwaithe's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Her exhibited limitation 
of motion was no more than moderate.  Thus, under both the 
old and the new criteria, a higher rating for the low back 
disorder is not warranted.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the 20 percent 
rating assigned for the appellant's low back disability.

	2.  Chronic Sinusitis with Mucosal Thickening

The veteran's sinusitis is currently rated as 30 percent 
disabling under 38 C.F.R.  § 4.97, DC 6510.  Under that code, 
a 30 percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed-rest and treatment by a 
physician.  A 50 percent rating is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, DC 6510 (2005).  

Evidence relevant to the current level of severity of the 
veteran's sinusitis includes a June 2002 VA examination.  At 
the time of the examination, the veteran reported that she 
was allergic to dust mites, new cut grass, and dust.  She 
also reported that she suffered from headaches and a 
"stuffed up" condition of the nose but denied any allergic 
attacks requiring hospitalization.  

On physical examination, the examiner reported that the 
veteran's lungs and ears were clear bilaterally and the 
tympanic membrane intact.  There was slightly decreased 
breath sound on the left mid lobe.  Examination of the neck 
and heart were normal.  The examiner noted a recent surgery 
for removal of atrial myxoma and stated that the surgical 
site was healing.  The nasal area was moist with dry 
crustations on the left naris and some erythema of 
turbinates, more patent on the right nasal area.  There was 
tenderness to palpation of the frontal sinuses and left 
maxillary area.  A computed tomography (CT) of the sinuses 
showed all sinuses were well aerated and free of active 
inflammatory process or tumor.  The CT also showed minimal 
deviation of the septum to the right.  The impression was 
allergic rhinitis with chronic sinusitis.  

Also of record are VA medical records dated from July 1999 
through March 2005.  These records show infrequent complaints 
of and treatment for sinusitis.    

Given the evidence of record, the Board finds that a rating 
higher than 30 percent for the veteran's chronic sinusitis 
with mucosal thickening is not warranted.  The veteran's 
sinusitis does not meet the criteria for a 50 percent rating 
under DC 6510 because there is no indication of radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  The June 2002 CT showed that all sinuses 
were well aerated and free of active inflammatory process or 
tumor.  Thus, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the 30 percent 
rating assigned for the appellant's sinusitis disorder.     
	
      3.  Residuals of Fracture, Third and Fourth Digits, 
Right Foot with Calluses

The veteran's right foot, third and fourth digit disorder is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.72, DC 5279.  This is the highest rating the veteran can 
receive under DC 5279.  Thus, the Board must determine 
whether the veteran is entitled to a higher evaluation 
pursuant to any other potentially applicable diagnostic 
codes.    

Evidence relevant to the current level of severity of the 
veteran's right foot, third and fourth digit disorder 
includes a June 2004 VA examination.  At the time of the 
examination, the veteran complained of pain, numbness, and 
swelling of her right foot.  On physical examination, the 
examiner noted swelling around the right ankle with minimal 
tenderness of the third and fourth digits.  Passive and 
active range of motion of the digits was normal and the 
joints were not painful on motion except the big toe of each 
foot on dorsiflexion.  There were no callosities or 
breakdown.  X-ray examination revealed no acute fracture or 
dislocation and no significant arthropathic changes.    

Also of record are VA medical records dated from July 1999 
through March 2005 and private treatment records dated from 
December 1995 to August 2002.  These records show complaints 
of and treatment for bilateral foot disorders.

Given the evidence of record, the Board finds that a rating 
higher than 10 percent for the veteran's right foot, third 
and fourth digit disorder under DC 5279 is not warranted.  A 
10 percent rating under DC 5279 is the maximum assignable 
rating.  The Board also finds that no higher evaluation can 
be assigned pursuant to any other potentially applicable 
diagnostic code.  DC 5281 for severe unilateral hallux 
rigidus and DC 5282 for hammertoes each provide a maximum 
disability rating of 10 percent.  DC 5283 pertains to 
malunion or nonunion of tarsal or metatarsal bones, but there 
is no medical evidence showing that the veteran has these 
disorders.  The other diagnostic codes applicable to foot 
disorders; DC 5276 for acquired flatfoot, DC 5277 for weak 
foot, and DC 5278 for claw foot, also do not apply to the 
veteran's service-connected condition since there is no 
medical evidence showing that she has these disorders.  

Finally, the Board has determined that the veteran is not 
entitled to a higher rating under DC 5284 as the veteran's 
residuals of fracture, third and fourth digit, right foot 
disorder constitutes no more than moderate impairment.   
While the June 2004 VA examination showed minimal tenderness 
of the third and fourth digits, passive and active range of 
motion of the digits was normal and the joints were not 
painful on motion except the big toe of each foot on 
dorsiflexion.  There were also no callosities or breakdown.  
Thus, the Board finds that the preponderance of the evidence 
is against a higher evaluation than the 10 percent rating 
assigned for the appellant's right foot, third and fourth 
digit disorder.    

	4.  Degenerative Changes, Right and Left Femoral Head

The veteran's service connected bilateral hip disorder is 
currently rated as 20 percent disabling for degenerative 
changes, right femoral head and 20 percent disabling for 
degenerative changes, left femoral head under 38 C.F.R. § 
4.71a, DC 5255 (2005).  Under DC 5255, malunion of the femur 
with moderate knee or hip disability warrants a 20 percent 
evaluation.  Malunion of the femur with marked knee or hip 
disability warrants a 30 percent evaluation.  Fracture of 
surgical neck of the femur, with false joint or fracture of 
the shaft or anatomical neck of the femur with nonunion, 
without loose motion, weight bearing preserved with aid of 
brace warrants a 60 percent evaluation.  Fracture of the 
shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture) warrants an 80 
percent evaluation.  38 C.F.R. § 4.71a, DC 5255.  In general, 
38 C.F.R. § 4.71, Plate II (2005) provides a standardized 
description of ankylosis and joint movement.  Hip flexion 
from 0 to 125 degrees, and hip abduction from 0 to 45 degrees 
is considered normal.

Evidence relevant to the current level of severity of the 
veteran's bilateral hip disorder includes a March 2005 VA 
examination.  At the time of the examination, the veteran 
complained of bilateral hip pain.  On physical examination, 
the examiner reported no obvious swelling, inflammation, or 
tenderness of either hip.  Range of motion of the right hip 
was reportedly 100 degrees flexion, 0 degrees extension, 45 
degrees of abduction, 25 degrees of adduction, 50 degrees 
external rotation, and 40 degrees internal rotation.  The 
most painful range of motion was external rotation.  Range of 
motion of the left hip was reportedly 90 degrees flexion, 0 
degrees extension, 45 degrees of abduction, 25 degrees of 
adduction, 40 degrees external rotation, and 40 degrees 
internal rotation.  The most painful range of motion on the 
left side was flexion and external rotation.  

X-ray examination revealed no acute fracture or dislocation 
of the pelvis and normal, symmetric sacroiliac joints and 
pubic symphysis.  The impression was very mild degenerative 
changes ant. supermedial aspect of the left femoral head with 
almost identical findings regarding the right femoral head.    

Also of record are VA medical records dated from July 1999 
through March 2005 and private treatment records dated from 
December 1995 to August 2002.  These records show complaints 
of and treatment for a bilateral hip disorder.

Given the evidence of record, the Board finds that a rating 
higher than 20 percent for the veteran's right and left hip 
disorders is not warranted.  The medical evidence does not 
show that the veteran suffers from marked restrictions of 
motion of the hip.  Also, ankylosis and instability have not 
been diagnosed.  The March 2005 VA examination showed no more 
than moderate limitation of motion.  Thus, the Board finds 
that the preponderance of the evidence is against a higher 
evaluation than the 20 percent rating assigned for the 
appellant's right and left hip disorders.     

	5.  Bilateral Degenerative Joint Disease with Hallux 
Valgus

The veteran's service connected bilateral foot disorders are 
currently rated as 10 percent disabling for degenerative 
joint disease with hallux valgus, right foot and as 10 
percent disabling for degenerative joint disease with hallux 
valgus, left foot under 38 C.F.R. § 4.72, DC 5280 (2005).  
Under DC 5280, a single, 10 percent evaluation is authorized 
for severe hallux valgus, if equivalent to amputation of the 
great toe or if operated upon with resection of the 
metatarsal head.  38 C.F.R.  § 4.71a, DC 5280 (2005).  This 
is the highest rating the veteran can receive under DC 5280.  
Thus, the Board must determine whether the veteran is 
entitled to a higher evaluation pursuant to any other 
potentially applicable diagnostic codes.    

Evidence relevant to the current level of severity of the 
veteran's bilateral foot disorder includes a June 2004 VA 
examination.  At the time of the examination, the veteran 
complained of pain, numbness, and swelling of her feet.  On 
physical examination, the examiner noted swelling around the 
ankles and hallux valgus was present on both feet.  There was 
tenderness on the projection of the hallux valgus medially.  
Passive and active range of motion against gravity was normal 
and the joints were not painful on motion except the big toe 
of each foot on dorsiflexion.  The dorsiflexion was about 20 
degrees and then there was pain in the right great toe.  
Regarding the rest of the digits, there was no pain on normal 
range of motion.    There was evidence of ankle edema and 
some tenderness on deep pressure at the ankle.  The examiner 
noted that the veteran's posture was normal but that she wore 
special shoes because of her hallux valgus.  There were no 
vascular changes but the examiner noted difficulty in 
squatting.  Each foot had a normal arch and there was no 
showing of claw foot or flat foot bilaterally.  The extent of 
angulation of hallux valgus was 40 degrees on both sides and 
dorsiflexion was 20 degrees at the first metatarsophalangeal 
joint.  X-ray examination demonstrated metatarsus primus 
varus and hallux valgus deformities bilaterally.  An adjacent 
soft tissue bunion was apparent bilaterally. No acute 
fracture or dislocation and no significant arthropathic 
changes were noted.  Scattered accessory ossicles were noted 
and there was a prominent enthesophyte off the calcanei, 
bilaterally.

Also of record are VA medical records dated from July 1999 
through March 2005 and private treatment records dated from 
December 1995 to August 2002.  These records show complaints 
of and treatment for bilateral foot disorders.

Given the evidence of record, the Board finds that a rating 
higher than 10 percent for the veteran's bilateral hallux 
valgus is not warranted.  A 10 percent rating under DC 5280 
is the maximum assignable rating.  The Board also finds that 
no higher evaluation can be assigned pursuant to any other 
potentially applicable diagnostic code.  DC 5281 for severe 
unilateral hallux rigidus and DC 5282 for hammertoes each 
provide a maximum disability rating of 10 percent.  DC 5283 
pertains to malunion or nonunion of tarsal or metatarsal 
bones, but there is no medical evidence showing that the 
veteran has these disorders.  The other diagnostic codes 
applicable to foot disorders; DC 5276 for acquired flatfoot, 
DC 5277 for weak foot, and DC 5278 for claw foot, also do not 
apply to the veteran's service-connected condition since 
there is no medical evidence showing that she has these 
disorders.  Finally, the Board has determined that the 
veteran is not entitled to a higher rating under DC 5284 as 
the veteran's bilateral hallux valgus disorder constitutes no 
more than moderate impairment.  Thus, the Board finds that 
the preponderance of the evidence is against higher 
evaluation than the 10 percent ratings assigned for the 
appellant's bilateral hallux valgus disorders.    

	6.  Total Abdominal Hysterectomy

The veteran's service-connected total abdominal hysterectomy 
is currently rated as 30 percent disabling pursuant to 38 
C.F.R. § 4.116, DC 7618 (2005).  Under DC 7618, a 100 percent 
rating is available for a period of three months immediately 
following removal of the uterus, including corpus.  
Thereafter, a 30 percent rating is assigned.  Service medical 
records show that the veteran had a total abdominal 
hysterectomy in June 1980.  There is no indication in either 
the veteran's VA or private medical records of a disability 
picture that is inconsistent with the removal of the uterus.  
Therefore, the Board concludes that on a schedular basis, the 
veteran is currently in receipt of the maximum rating under 
the DC most applicable to her disability.    

In reaching these conclusions, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
veteran has shown pain on extremes for range of motion, the 
Board finds that the effects of pain reasonably shown to be 
due to the appellant's service-connected disorders are, 
however, already contemplated by the assigned ratings. 38 
C.F.R. § 4.71a, DC 5237 (2004).  There is no objective 
evidence of further dysfunction in the form of atrophy, 
weakness, or deformity.  There is no indication in the 
current record that pain due to disability of the veteran's 
service-connected disorders causes functional loss greater 
than that contemplated by the currently assigned evaluations.  
38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca.  Finally, without 
taking into consideration her complaints, the currently 
assigned ratings could not be justified. 

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the above disorders, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (2004) (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

Finally, the Board has considered whether the record raises 
the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's service-connected disorders, standing alone, 
cause marked interference with employment or require frequent 
hospitalizations or otherwise produce unrecognized impairment 
suggesting extraschedular consideration is indicated.

	7.  Entitlement to a total rating

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).  

For purposes of a total rating based on individual 
unemployability, the following will be considered one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities from a 
common etiology or single accident; (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric; (4) 
multiple injuries incurred in action; or (5) multiple 
injuries incurred as prisoner of war.  The existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a) (2005).

The veteran is service connected for total abdominal 
hysterectomy, evaluated as 30 percent disabling; chronic 
sinusitis with mucosal thickening, evaluated as 30 percent 
disabling; lumbosacral strain with degenerative joint 
disease, evaluated as 20 percent disabling; degenerative 
changes of the right femoral head, evaluated as 20 percent 
disabling; degenerative changes of the left femoral head, 
evaluated as 20 percent disabling; residuals of fracture of 
the third and fourth digits of the right foot with calluses, 
evaluated as 10 percent disabling; degenerative joint disease 
with hallux valgus of the right foot, evaluated as 10 percent 
disabling; degenerative joint disease with hallux valgus of 
the left foot, evaluated as 10 percent disabling; left lower 
extremity radiculopathy associated with lumbosacral strain 
with degenerative joint disease, evaluated as 10 percent 
disabling; and, right lower extremity radiculopathy 
associated with lumbosacral strain with degenerative joint 
disease, evaluated as 10 percent disabling.  A combined 
disability evaluation of 90 percent is in effect.

Having a combined service-connected disability rating of the 
lower extremities of 70 percent disabling and a total 
combined rating of 90 percent, the veteran meets the 
threshold criteria for entitlement to TDIU under 38 C.F.R. § 
4.16.  Thus, the sole question is whether she is unable to 
secure or follow a substantially gainful occupation as a 
result of such disability.

A May 1999 statement from the veteran's private employer 
shows that the veteran last worked in March 1999.  Also, a 
July 1999 statement from a VA counseling psychologist shows 
that the veteran's orthopedic problems related to her back, 
cervical disc ruptures, severe headaches, fatigue, 
generalized joint pain, and her recently diagnosed 
fibromyalgia have seriously limited her ability to return to 
gainful employment.  The examiner noted the veteran's strong 
work ethic but also observed that her work history had been 
very unstable as the result of her chronic pain and need for 
regular treatment.    

The veteran worked as a locksmith from 1989 to 1997.  In 
light of her service connected orthopedic disorders, the 
Board finds no basis to find that she could return to this 
form of work.  The medical evidence would support such a 
finding.  The veteran has a high school education and the 
record fails to indicate any transferable job skills.  A long 
medical history associated with her service connected 
disorders is, however, indicated.  

Base on the above, the evidence of record shows that the 
veteran is unable to secure substantially gainful employment 
as a result of her service-connected disabilities.  The Board 
notes that in reaching this conclusion, the evidence is in 
support of the claim, and the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of various letters sent to the veteran in 
March 2001 and December 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs) she was provided with specific 
information as to why her claims were being denied, and of 
the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOCs generally informed 
the veteran that it was necessary to send any evidence in her 
possession to VA that supports her claim.  There is no 
allegation from the veteran that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Such notice is 
impossible in the circumstances of this case, where the 
claims were adjudicated in February 2000, prior to enactment 
of the VCAA.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and additional SSOCs were provided to the 
veteran in June 2003, March 2004, and March 2005.

The claims folder contains all available VA medical records, 
VA examination reports, and private medical records.  The 
Board notes in her April 1999 formal application for a TDIU 
the veteran listed the names and addresses of three 
physicians treating her for musculoskeletal disorders, Drs. 
C.J.M., J.D., and H.H.  The RO requested these records in 
April 1999.  Dr. C.J.M. responded to this request later than 
month and submitted private treatment records dated from 
December 1995 to February 1999.  The request to Dr. J.D. was 
returned as "not at this address."  There is no response to 
the request to Dr. H.H.  While the RO has not made a follow-
up request for Dr. H.H.'s records, the Board has determined 
that these records are unnecessary and not relevant to the 
issue at hand as the Board has granted the claim for TDIU.  

The veteran has not identified any other outstanding evidence 
to be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

A disability rating greater than 20 percent for service 
connected lumbosacral strain with degenerative joint disease 
is denied.

A disability rating greater than 30 percent for service 
connected chronic sinusitis with mucosal thickening is 
denied.

A disability rating greater than 10 percent for service 
connected residuals of fracture, third and fourth digits, 
right foot, with calluses is denied.

A disability rating greater than 20 percent for service 
connected degenerative changes, right femoral head is denied.

A disability rating greater than 20 percent for service 
connected degenerative changes, left femoral head is denied.

A disability rating greater than 10 percent for service 
connected degenerative joint disease with hallux valgus, 
right foot is denied.

A disability rating greater than 10 percent for service 
connected degenerative joint disease with hallux valgus, left 
foot is denied.

A disability rating greater than 30 percent for service 
connected total abdominal hysterectomy is denied.

Entitlement to TDIU is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


